Matter of Morris v Venettozzi (2017 NY Slip Op 04006)





Matter of Morris v Venettozzi


2017 NY Slip Op 04006


Decided on May 18, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 18, 2017

523428

[*1]In the Matter of WILLIE F. MORRIS, Petitioner,
vDONALD VENETTOZZI, as Acting Director of Special Housing and Inmate Disciplinary Programs, Respondent.

Calendar Date: April 4, 2017

Before: Garry, J.P., Egan Jr., Lynch, Rose and Devine, JJ.


Willie F. Morris, Auburn, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Kathleen M. Treasure of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Determination confirmed. No opinion.
Garry, J.P., Egan Jr., Lynch, Rose and Devine, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.